Citation Nr: 1507286	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the upper extremities.

2.  Entitlement to service connection for residuals of a cold weather injury of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the European Theater of Operations from November 1944 to May 1946 and was exposed to cold weather.

2.  The Veteran has current diagnoses of the upper and lower extremities, including mild osteoarthritis of the hands and feet, paresthesia of the bilateral great toes, and tendonitis of the elbows.  

3.  Symptoms relating to osteoarthritis of the upper or lower extremities were not chronic in service and have not been continuous since service separation.

4.  Osteoarthritis of the hands or feet did not manifest in service or within one year of service separation. 

5.  The Veteran's upper and lower extremity disorders are not etiologically related to service, to include exposure to cold weather.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold weather injury of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of a cold weather injury of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA 
notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2012 VCAA notice letter satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the 
degree of disability assignable. 

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that service treatment records, VA treatment records, and the Veteran's statements. 

The Veteran was also provided a VA examination in August 2012, with a clarifying opinion in June 2013, and a supplemental medical opinion in October 2014.  The examination and medical opinions specifically addressed the claims for service connection currently on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the VA opinions and findings obtained in this case are predicated on a full reading of the medical records in the claims file.  Specifically, the VA medical opinions considered all the pertinent evidence of record, to include the Veteran's statements and in-service symptoms, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time. Accordingly, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's upper and lower extremity disorders, include a diagnosis of osteoarthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Residuals of a Cold Injury

The Veteran contends that he was exposed to cold weather during service, which has led to pain and poor circulation of his upper and lower extremities.  During service, the Veteran was stationed in the European Theater of Operations from November 1944 to May 1946.  His military occupational specialty was that of an automotive wheel vehicle mechanic.  The Veteran was awarded the Rhineland and Central Europe campaign medals.  The RO has conceded exposure to cold weather in service.  For these reasons, the Board finds that the Veteran was exposed to cold weather during service.

The Board finds that the Veteran has current diagnoses of the upper and lower extremities, including mild osteoarthritis of the hands and feet, paresthesia of the bilateral great toes, and tendonitis of the elbows.  See August 2012 VA examination report; see also April 2013 VA treatment record and August 2012 VA radiology report.    

Next, the Board finds that symptoms relating to osteoarthritis of the hands and feet were not chronic in service and have not been continuous since service separation.  In this regard, service treatment records are negative for any complaints, diagnoses, or treatment for an upper or lower extremity disorder.  A May 1946 service separation examination report shows that an examination of the Veteran's musculoskeletal and neurological system was "normal."  The examiner noted that the Veteran had trouble with his nose, which was first noted in Germany in December 1945.  However, notations regarding the Veteran's upper or lower extremities were not present.  

The Veteran has reported that he had frostbite on his hands during service. See August 2012 VA examination report.  However, the Board finds that such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not experience upper or lower extremity symptoms during service.   See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  For these reasons, the Board finds that symptoms of upper or lower extremity disorders were not chronic in service.  

Further, the evidence demonstrates that symptoms of upper or lower extremity symptoms associated with osteoarthritis or a cold weather injury have not been continuous since service separation.  In an April 2001 VA treatment record, the Veteran's military history was noted and the Veteran specifically stated that he served in France and Germany and reported "No significant illness or injuries."  The evidence also demonstrates that the Veteran was first diagnosed with osteoarthritis of the hands and feet in August 2012, more than 60 years after active duty service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is no evidence that osteoarthritis of the upper or lower extremities manifested within one year of service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for VA benefits, but did not mention upper or lower extremities disorders or symptoms at any time prior to his February 2012 claim.  For example, in January 1947, approximately one year after service separation, the Veteran filed an application for out-patient dental treatment, but did not file a claim for VA compensation benefits for any residuals of a could injury.  In September 2011, the Veteran filed claims for service connection for hearing loss and tinnitus, but again did not report any symptoms of upper or lower extremity symptoms related to a cold injury.  This is further evidence that suggests to the Board that there was no pertinent symptomatology relating to his upper or lower extremities at that time. 

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed upper and lower extremity disorders are not related to or caused by service, to include exposure to cold weather.  

The Veteran was afforded a VA examination in August 2012 in order to assist in determining the nature and etiology of any upper or lower extremity disorders.  During the evaluation, the Veteran reported that his fingers were frostbitten during service; however, he stated that he did not receive treatment for this condition.  The Veteran denied frostbite to his feet during service.  The Veteran reported symptoms of cold sensitivity, numbness, and impaired sensation of his hands and feet.  The examiner reviewed x-ray findings and diagnosed osteoarthritis of the hands and feet.  Ultimately, although the examiner noted that the Veteran had tendonitis of his elbows and osteoarthritis of his hands and feet, the Veteran did not have a diagnosis or residuals of a cold injury.  

The August 2012 VA examiner then opined that the Veteran's conditions were less likely than not incurred in or caused by the in-service injury.  In support of this opinion, the examiner reasoned that the Veteran denied being treated for cold injuries in service to his hands or feet and there were no service treatment records documenting a cold injury.  Further, the Veteran's osteoarthritis in his hands and feet were "mild" and, given the Veteran's age of 86 years, the examiner stated that it was not unremarkable for his age.  Additionally, the examiner stated that there was no osteoporosis, bone erosions, or periosteal reactions noted on radiological exam of the hands and feet, which are all indicative of a cold injury.  There was also no nail changes noted other than fungus, which was also not a cold-related injury.  The examiner did note that the Veteran had some paresthesia of the great toes with vibration sensation absent in the great toes, but a cold injury was not supported by the evidence.  The Veteran had no history of diabetes or hypertension with normal blood sugars and normal blood pressure.  The examiner noted that the Veteran was taking a beta blocker as a result of having a thoracic aortic aneurysm diagnosed in 1991.  With this history of the thoracic aneurysm and the atrophic changes of the feet, and weak pedal pulses, the examiner concluded that the diminished vibration of the great toes was circulatory in nature, and not caused by a cold injury.   

The Board notes that the August 2012 VA examiner checked "yes" as to whether the Veteran had a diagnosed cold injury; however, in other sections of the report, the examiner explained that the Veteran did not have any cold weather injuries of the upper or lower extremities.  The RO sought clarification as to whether the Veteran had a cold weather injury of the upper or lower extremities.  

In June 2013, the examiner explained that she checked "yes" as to diagnoses of cold injuries because "if I mark no then I get it back with an opinion regarding the veteran reporting a cold injury and I have said no."  Therefore, the examiner noted that she had started checking the box "yes" and then writing the diagnosis and whether there was objective evidence of a cold injury.  The examiner also noted that under section 8b of the report, she documented that the examination findings were normal to substantiate the finding of no objective evidence of cold injuries to the upper and lower extremities.  The examiner admitted that these findings should have been placed in the remarks section for better clarification.  

In a September 2013 statement from the Veteran's representative, it was noted that the Veteran had symptoms consisted with exposure to extreme cold temperatures in the past, including cold sensitivity, numbness, locally impaired sensation, and osteoarthritis affecting all four extremities.  The Veteran's representative contended that the August 2012 VA examiner appeared to have based her opinion on the lack of service treatment records, or alternatively, on the Veteran's advanced age.  

In response to the September 2013 contentions by the Veteran's representative, the RO requested a supplemental medical opinion, which was obtained in October 2014 by a different examiner.  The October 2014 examiner noted that he reviewed the Veteran's claims file.  He then opined that the Veteran's subjective symptoms and objective findings during the August 2012 VA examination were less likely due to residuals of a cold injury.  In support of his opinion, the examiner stated that there was no indication of soft tissue loss which was common with frostbite injuries.  Further, the Veteran's radiographic findings were consistent with osteoarthritis that one would expect to see in an individual of the Veteran's age.  The examiner noted that the Veteran did not have the classic bone changes associated with severe cold injuries such as osteoporosis, punched out areas/bone erosion, and periosteal reactions.  It was further noted that the August 2012 examiner concluded that due to his history of aortic aneurysm and diminished pedal pulses that loss of sensation in his digits was likely circulatory in nature, and not due to cold injury.  The Veteran was also noted to be on beta blockers, which the October 2014 examiner stated could exacerbate peripheral vascular disease and Raynaud's phenomenon.  
Taken together, the Board finds the August 2012, June 2013, and October 2014 VA medical opinions to be highly probative as to whether the Veteran's upper and lower extremity symptoms are residuals of cold weather injuries.  The August 2012 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The August 2012 VA examiner also provided clarification as to the findings made during the evaluation.  The October 2014 VA examiner reviewed the claims file, to include the August 2012 medical opinion, and similarly concluded that the Veteran's symptoms were not related to a cold weather injury.  There is also no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact, to include the Veteran's contention of frostbite of his hands during service.  Moreover, there is no contradicting medical evidence of record.

The Board has considered the Veteran's statement that his symptoms of cold sensitivity, numbness, locally impaired sensation, and osteoarthritis affecting all four extremities are due to his exposure to cold weather in service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, such as pain or loss of sensation, the Veteran is not competent to render an opinion as to the etiology of his disorders, to include osteoarthritis or paresthesia of his toes.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  Osteoarthritis and paresthesia are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran also does not have the requisite medical knowledge, training, or experience to be able to diagnose residuals of cold injuries.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis). 

The Board acknowledges that he Veteran reported having had frostbite of his hands during service.  However, and upon review of all the evidence of record, the Board finds the Veteran's statements regarding frostbite in service not credible.  As noted above, the Veteran did not report symptoms of frostbite in service, and there is no report of frostbite in service treatment records, including at service separation.  Further, the Veteran did not seek treatment for residuals of the purported frostbite for more than 60 years after service separation.  Moreover, in an April 2001 VA treatment record, the Veteran's military history was noted and the Veteran specifically stated that he had "No significant illness or injuries" in service.  Had the Veteran experienced frostbite in service and residuals of frostbite thereafter, it is reasonable to assume that the Veteran would have reported these symptoms to VA treating physicians.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, objective medical evidence, as noted by the August 2012 and October 2014 VA examines, does not demonstrate osteoporosis, bone changes or erosions, periosteal reactions, or nail changes, which are usually associated with severe cold injuries.  For these reasons, the Board finds that the Veteran's statements regarding having had frostbite of the hands during service are not credible because they are inconsistent with and outweighed by other evidence of record.  

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of a current diagnosis of residuals of a cold injury or any relationship between the Veteran's current upper and lower extremity disorders and service.  There is no credible evidence of chronic symptoms in service or continuous symptoms after service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed upper and lower extremity disorders.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for residuals of a cold weather injury of the upper and lower extremities.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for residuals of a cold weather injury of the upper extremities is denied. 

Service connection for residuals of a cold weather injury of the lower extremities is denied. 




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


